REGAN, Judge.
Plaintiff, Emmco Insurance Company, the subrogee collision insurer of Roselee Edgar and her co-insured, Associates Discount Company, who held a- chattel mortgage on the car, instituted suit against the defendant, Aetna Casualty and Surety Company, endeavoring to recover $420.22, representing the amount this plaintiff was required to pay to reimburse Associates Discount Company for' the property damage incurred by the automobile.
Defendant pleaded the exceptions of no right and cause of action, which were disposed of, and then answered and denied *270that its assured’s negligence was the proximate cause of the accident. In the alternative, defendant pleaded contributory negligence and insisted that the contributory negligence of the driver of the car in which plaintiff was riding was imputed to her because she was the registered owner of the vehicle.
From a judgment in favor of plaintiff as prayed for in the sum of $420.22, defendant has prosecuted this appeal.
This litigation emanates from the same accident, the facts and pertinent issues of which are identical as those revealed in the case of Edgar v. Aetna Casualty & Surety Co., La.App., 117 So.2d 266, in which an opinion and decree were handed down this day; therefore, for the reasons stated therein, this judgment is affirmed.
Affirmed.
McBRIDE, J., absent.